DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fahs et al. (US 2011/0148733) in view of Leong et al. (US 9,035,713).
	Regarding claim 1, Fahs et al. (figure 9/drawing below and para 0113) discloses a first inductor unit (see left coil of drawing below), comprises: a first side and a second side respectively disposed at two opposite sides of the first inductor unit (see left coil of drawing below), wherein the first inductor unit comprises a third side and a fourth side located at two opposite sides of a first central line (see left coil of drawing below) wherein the first central line is across and between the first and second sides (see drawing below); a first wire winded to form a plurality of circles (see drawing below), wherein the first wire is winded in an interlaced manner at least one of the first to fourth sides of the first inductor unit (see drawing below); and a first input terminal disposed on one side of the first side, the second side, the third side and the fourth side of the first inductor unit (see left coil of drawing below); and a second inductor unit, comprising: a fifth side and a sixth side respectively disposed at two opposite sides of the second inductor unit (see right coil of drawing below), wherein the second inductor unit comprises a seventh side and an eighth side located at two opposite sides of a second central line (see right coil of drawing below), wherein the second central line is across and between the fifth and sixth sides (see drawing below); a second wire winded to form a plurality of circles (see drawing below), wherein the second wire is winded in an interlaced manner at least one of the fifth to eighth sides of the second inductor unit (see drawing below); and a second input terminal disposed on one of the fifth to eighth sides of the second inductor unit (see right coil of drawing below); wherein the first wire and the second wire are winded in an interlaced manner at the second side and the sixth side(see drawing below).
Fahs et al. does not expressly disclose wherein the first wire is crossing at the third side and the second wire is crossing at the eight side. 

    PNG
    media_image1.png
    592
    667
    media_image1.png
    Greyscale

Leong et al. (figure 3a) discloses disclose wherein the first wire (205) is crossing at the third side and the second wire (210) is crossing at the eight side. (see drawing below).

    PNG
    media_image2.png
    353
    844
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first wire is crossing at the third side and the second wire is crossing at the eight side as taught by Leong et al. to the inductive device of Fahs et al. so as to allow for the overall parasitic capacitance of the inductor to be reduced, thereby allowing for resonant frequency and Q-factor of the inductor to be increased.
Regarding claim 9, Fahs et al. (see drawing below) discloses wherein the first input terminal is disposed at the first side, and the second input terminal is disposed at the fifth side.

    PNG
    media_image1.png
    592
    667
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837